Exhibit 99.1 NASDAQ:GFED www.gbankmo.com For Immediate Release Contacts: Shaun A. Burke, President and CEO or Carter M. Peters, CFO 1341 W. Battlefield Springfield, MO 65807 417-520-4333 Guaranty Federal Bancshares, Inc. Announces PRELIMINARY 2015 Financial Results SPRINGFIELD, MO – (January 21, 2016) – Guaranty Federal Bancshares, Inc., (NASDAQ:GFED), the holding company (the “Company”) for Guaranty Bank, today announces the following preliminary results for its fourth quarter and year ended December 31, 2015. Below are selected highlights of the Company’s fourth quarter of 2015, compared to the third quarter of 2015 and the fourth quarter of 2014. Quarter ended December 31, September 30, 2015 December 31, 2014 (Dollar amounts in thousands, except per share data) Net income available to common shareholders $ 1,431 $ 1,419 $ 1,782 Diluted income per common share $ 0.33 $ 0.32 $ 0.41 Common shares outstanding 4,349,064 4,341,064 4,300,148 Average common shares outstanding , diluted 4,399,580 4,394,019 4,359,364 Annualized return on average assets % % % Annualized return on average equity % % % Net interest margin % % % Efficiency ratio % % % Tangible common equity to tangible assets % % % Tangible book value per common share $ 15.27 $ 15.15 $ 14.30 Nonperforming assets to total assets % % % Net income available to common shareholders for fiscal year 2015 was $5,717,000 as compared to $5,425,000 in fiscal year 2014. After preferred stock dividends, diluted earnings per common share was $1.30 for 2015 as compared to $1.33 earned in 2014. The decline in annual earnings per common share was due to the increase in average common shares for 2015. The Company issued 1,499,999 shares in an underwritten common stock offering in March 2014. Select Quarterly Financial Data The following key issues contributed to the fourth quarter operating results as compared to the same quarter in 2014 and the financial condition results compared to December 31, 2014: Interest income – Despite the $4.3 million (1%) increase in gross loan balances above year-end 2014, loans declined $11.0 million for the fourth quarter due to unanticipated loan payoffs from a few customer relationships. The decline in balances for the quarter, combined with highly competitive loan pricing, has created pressure to expand interest income and maintain loan yield. Because of the challenging loan environment, a significant portion of the Company’s net investable cash balances have been placed in lower yielding investment securities. Also negatively impacting interest income and loan yield for the quarter was the increase in nonaccrual loans that occurred at the end of the third quarter. The Company’s total earning asset yield during the fourth quarter was 4.08% as compared to 4.05% for the third quarter of 2015 and 4.36% during the same quarter in 2014. Interest expense - On the liability side, the Company continues to aggressively increase lower-cost, core deposit relationships positively impacting the Company’s overall cost of funding. At year-end, total deposit balances were $37.6 million above year-end 2014 (an 8% increase). The prepayment of the Company’s $10 million repurchase agreement during the second quarter also improved cost of funds. The average cost of funds for the quarter was .77% as compared to .78% for the third quarter of 2015 and .82% for the same quarter in 2014. Provision for loan loss expense and allowance for loan losses –Based on its reserve analysis and methodology, the Company recorded a provision for loan loss expense of $250,000 during the quarter, a decline from the $300,000 recognized during the prior year quarter. At December 31, 2015, compared to the prior year-end, the allowance for loan losses decreased $777,000 to $5.8 million. Despite the provision for loan loss expense of $600,000 recorded by the Company in 2015, loan charge-offs of specific loans (classified as nonperforming) exceeded recoveries by $1.4 million for fiscal year 2015. The Company’s increase in overall loan balances during 2015 increased the general component of the allowance for loan loss reserve requirements. However, the overall reserve decline was primarily the result of a significant charge-off of a specific reserve established on one nonperforming loan. The allowance for loan losses as of December 31, 2015 was 1.17% of gross loans outstanding (excluding mortgage loans held for sale), representing a decline from the 1.34% as of December 31, 2014. Management believes the allowance for loan losses is at a sufficient level to provide for potential loan losses in the Bank’s existing loan portfolio. Non-interest income –
